DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as 
Claim limitation “first machine learning model” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “model” coupled with functional language “trained to identify..” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-8 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a processor described in paragraph 38 and algorithm disclosed in figure 4..
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see M.P.E.P. § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claims 9-15 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they are all method claims.
Claims 16-20 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim electronic controller provides sufficient structure to perform all claimed limitations.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-10, and 12-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McMichael et al. (McMichael) (U.S. Pat. App. Pub. No. US 2019/0385025 Al).
Regarding claim 1, McMichael teaches a system comprising:
a first camera and a second camera (see par. [0021]: one or more image capture devices such as cameras; par. [0024]: cameras; par. [0040]: cameras; par. [0067]: cameras; par. [0018]: 
a first camera having a first field of view of an environment (see par. [0018]: “first sensor senses the environment” (note environment 108 of figure 1) and “a field of view of the first sensor”; par. [0022]: first sensor generates a first signal indicative of objects detectible in an environment);
a first machine learning model associated with the first camera, wherein the first machine learning model is trained to identify object or semantic information from image data captured by the first camera (see par. [0020]: neural network configured to detect the obstruction based on the signal from the first sensor and classify the obstruction; par. [0025]: segmentation comprising a machine learning network performs partition data representative of an environment into segment and detection is performed to detect objects in the segmented image; and par. [0099] and figure 8: machine learning network 804 segments image data from first sensor (image capture device 102 comprises a first and a second sensors as pointed above; first sensor captures image of an environment and this image is then segmented; second sensor captures an image having an obstruction in the field of view of the first sensor and this image is then used to detect an obstruction);
a second camera having a second field of view of the environment, wherein at least a portion of the second field of view of the second camera is different from the first of field of view of the first camera (see par. [0022]: second sensor detects an object that is not detected by the first sensor (obstruction). Thus, field of views of first sensor and field of view of second sensor are partially different);

an electronic controller communicatively coupled to the first camera and the second camera, the electronic controller is configured to (see par. [0075]: processor(s); par. [0077]: computing device; pars [0128] – [0132]: computer systems; and figure 3: computing device 302 and computing devices 332 which includes a neural network implemented in memory 336 (par. [0063])):
receive object or semantic information from the image data captured by the first camera as identified by the first machine learning model (see figure 10: training data 1010; par. [0025]: image of an environment generated by first sensor is performed by segmentation employing a machine learning network to obtain image segments and objects detected); and
train the second machine learning model, wherein a set of training data utilized for training the second machine learning model comprises the object or semantic information identified by the first machine learning model from the image data captured by the first camera.
(see par. [0025]: segmented and objects detected are used for obstruction detection; par. [0027]: obstruction detection system comprises a machine learning network for detecting obstruction from objects in the environment; and par. [0099]: based on the segmentation, a machine learning network 804 is configured to detect the presence of an obstruction).

Regarding claim 4, McMichael further teaches  at least one of an accelerometer or a global positioning system coupled to the first camera (see par. [0067]: GPS and accelerometers), and wherein the electronic controller is further configured to: determine a pose of the first camera (see par. [0021]: determining a position of the first sensor; par. [0045]: pose of the first camera is inherently determined in order to perform pose transformations for aligning all sensor data;  also par. [0095]: determining the pose of the vehicle and the cameras are disposed inside the vehicle (par. [0067]) so the pose of the vehicle is also the pose of the first camera).
Regarding claim 5, McMichael further teaches  at least one of an accelerometer or a global positioning system coupled to the second camera (see par. [0067]: GPS and accelerometers), and wherein the electronic controller is further configured to: determine a pose of the second camera (see par. [0045]: pose of the first camera is inherently determined in order to perform pose transformations for aligning all sensor data;  also par. [0095]: determining the pose of the vehicle and the cameras are disposed inside the vehicle (par. [0067]) so the pose of the vehicle is also the pose of the first camera) and determine a positional relationship  between the first camera and the second camera (see par. [0022]: after comprising the second signal from the second sensor to the first signal from the first sensor, if there is no difference between the objected detected by the first sensor and the object detected by the second sensor, there is an overlapping portion between the first field of view and the second field of view; and if there is a 
Regarding claim 6, McMichael further teaches wherein the environment is a city (see environment depicted at 108 in figure 1.  Note that McMichael is silent in disclosing “city”.  However, the representation of the environment as illustrated at 108 of figure 1 qualifies as the so-called “city”).
Regarding claim 7, McMichael further teaches wherein the electronic controller is further configured to: receive image data from the second camera (see par. [0022]: second signal from a second sensor indicates objects in the environment); and determine object or semantic information from the image data captured by the second camera using the trained second machine learning model (see par. [0027]: a machine learning network trained to identify an obstruction; this suggested machine learning network is trained previously (machine learning network trained) before being used to identify an obstruction; since second signal from a second sensor includes an obstruction, the machine learning network trained is the so-called “trained second machine learning model”).
Regarding claim 8, McMichael further teaches wherein the electronic controller is further configured to: transmit the object or semantic information determined from the image data captured by the second camera to a vehicle (see par. [0027]: “segmented sensor data may be used by a perception system of an autonomous vehicle to generate vehicle trajectories for operating the autonomous vehicle through the environment”; par. [0046] and figure 3: vehicle 302 comprises a system for mitigating an obstruction 116; transmitted data from sensor (the one that captures image having an obstruction to the field of view of first camera as discussed with regard 
Regarding claim 9, it is noted that this claim is directed to a method and recites similar claim limitations called for in the counterpart claim 1.  Therefore, claim 9 is also rejected for the same reasons as set forth in claim 1 above.
Regarding claim 10, it is noted that this claim is directed to a method and recites similar claim limitations called for in the counterpart claim 2.  Therefore, claim 10 is also rejected for the same reasons as set forth in claim 2 above.
Regarding claim 12, it is noted that this claim is directed to a method and recites similar claim limitations called for in the counterpart claim 4.  Therefore, claim 12 is also rejected for the same reasons as set forth in claim 4 above.
Regarding claim 13, it is noted that this claim is directed to a method and recites similar claim limitations called for in the counterpart claim 5.  Therefore, claim 13 is also rejected for the same reasons as set forth in claim 5 above.
Regarding claim 14, it is noted that this claim is directed to a method and recites similar claim limitations called for in the counterpart claim 7.  Therefore, claim 14 is also rejected for the same reasons as set forth in claim 7 above.
Regarding claim 15, it is noted that this claim is directed to a method and recites similar claim limitations called for in the counterpart claim 8.  Therefore, claim 15 is also rejected for the same reasons as set forth in claim 8 above.
Regarding claim 16, McMichael teaches a camera system (see figures 1 and 3: image capture device and camera) comprising:

a camera having a field of view of an environment (see par. [0018]: “first sensor senses the environment” (environment is illustrated at 108 of figure 1 so first sensor having a field of view of an environment) and “a field of view of the first sensor”; par. [0022]: first sensor generates a first signal indicative of objects detectible in an environment);
a machine learning model associated with the camera and configured to identify object or semantic information from image data captured by the camera (see par. [0020]: neural network configured to detect the obstruction based on the signal from the first sensor and classify the obstruction; par. [0025]: segmentation comprising a machine learning network performs partition data representative of an environment into segment and detection is performed to detect objects in the segmented image; and par. [0099] and figure 8: machine learning network 804 segments image data from first sensor (image capture device 102 comprises a first and a second sensors as pointed above; first sensor captures image of an environment and this image is then segmented; second sensor captures an image having an obstruction in the field of view of the first sensor and this image is then used to detect an obstruction); and 
an electronic controller communicatively coupled to the camera, the electronic controller configured to (see par. [0075]: processor(s); par. [0077]: computing device; pars [0128] – 
receive object or semantic information from an adjacent camera system implementing a machine learning model to identify the object or semantic information from image data captured by the adjacent camera system (see par. [0099] and figure 8: machine learning network 804 is configured to determine the presence of an obstruction; also in this passage, it states “the same, or similar algorithms may be used to segment any one or more of the other sensor modalities; thus using network 804 to segment image from first sensor and segment image from second sensor could also meet the so-called  machine learning model); and
train the machine learning model associated with the camera to identify the object or semantic information from image data captured by the camera model (see figure 10: training data 1010; par. [0025]: image of an environment generated by first sensor is performed by segmentation employing a machine learning network to obtain image segments and objects detected), wherein training data utilized for training the machine learning model comprises the object or semantic information identified from the image data captured by the adjacent camera system (see par. [0099]: after network 804 is trained with data from first sensor, it is trained with data from second sensor to determine the presence of an obstruction).
Regarding claim 17, it is noted that this claim recites similar claim limitations called for in the counterpart claim 2.  Therefore, claim 17 is also rejected for the same reasons as set forth in claim 2 above.
Regarding claim 18, it is noted that this claim recites similar claim limitations called for in the counterpart claim 6.  Therefore, claim 18 is also rejected for the same reasons as set forth in claim 6 above.

Regarding claim 20, McMichael further teaches wherein the electronic controller is further configured to: transmit the object or semantic information determined from the image data captured by the camera to a vehicle (see par. [0025]: image from the first sensor is segmented and the object within the image is identified; the presence and location of the object contained in the segmented; these segmented sensor data is used by the perception system of the vehicle to generate vehicle trajectories for operating the vehicle through the environment.  Thus, the segmented sensor data is transmitted to a vehicle).
Allowable Subject Matter
Claims 33 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3, the closest prior art (McMichael) does not teach or suggest claim limitations “a third camera having a third field of view of the environment, wherein at least a portion of the third field of view of the third camera is different from the second field of view of 
Likewise, claim 11 is also allowable for the same reasons as above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY M DANG whose telephone number is (571)272-7389.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mathew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




DMD
3/2021
/DUY M DANG/Primary Examiner, Art Unit 2667